MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Feb 12 2020, 6:02 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                           Jenny R. Buchheit
Indianapolis, Indiana                                    Stephen E. Reynolds
                                                         Sean T. Dewey
                                                         Ice Miller LLP
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               February 12, 2020
Commitment of L.S.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    19A-MH-1610
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Melanie Kendrick,
Community Health Network,                                Judge Pro Tempore
Inc.,                                                    Trial Court Cause No.
Appellee-Petitioner                                      49D08-1906-MH-23002




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020           Page 1 of 15
                                             Case Summary
[1]   L.S. appeals his temporary involuntary commitment. He argues that the trial

      court’s commitment order is not supported by clear and convincing evidence

      that he is gravely disabled. Concluding that the evidence is sufficient, we

      affirm.


                                 Facts and Procedural History
[2]   L.S. is a sixty-eight-year-old man, a Vietnam veteran, a former police officer,

      and a practicing attorney. He has been practicing law for thirty-two years. He

      and his wife “maintain a home” that they have lived in for forty-two years. Tr.

      Vol. 2 at 38. L.S. has owned guns all his life. Id. at 24.


[3]   On June 5, 2019, L.S.’s wife P.S., in consultation with L.S.’s primary care

      physician, contacted police for immediate detention of L.S. L.S. was

      transported to Community Hospital North (“Community”), where he was

      admitted pursuant to an application for emergency detention. Dr. Shilpa Puri

      examined L.S. and filed with the trial court a “Report Following Emergency

      Detention” and “Physician’s Statement” stating that in her professional

      opinion, L.S. was suffering from a psychiatric disorder, namely, “unspecified

      schizophrenia spectrum and other related disorder[,]” was dangerous and

      gravely disabled, and was in need of an involuntary commitment not to exceed

      ninety days. Appellant’s App. Vol. 2 at 17.


[4]   On June 13, 2019, the trial court held an evidentiary hearing to determine

      whether L.S. is mentally ill and either dangerous or gravely disabled. To

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 2 of 15
support temporary involuntary commitment, Community presented the

testimony of Dr. Jacob Mulinix, L.S.’s wife P.S., L.S.’s legal assistant K.R.,

and L.S.’s daughter E.A. Dr. Mulinix, a resident physician of Community,

provided the following testimony. During L.S.’s emergency detention, Dr.

Mulinix saw L.S. six times as part of the residency team and acted as L.S.’s

“full provider” for the two days prior to the hearing. Tr. Vol. 2 at 6. Dr.

Mulinix conducted his first one-on-one interview with L.S. the day before the

hearing and last examined L.S. the morning of the hearing. Based on L.S.’s

heightened sense of paranoia and delusions, Dr. Mulinix diagnosed L.S. with

unspecified schizophrenia spectrum or other psychotic disorder. Id. at 7. L.S.

believes that the FBI wants to kill him and that “the entire hospitalization is the

result of (inaudible) by the federal government that has trickled down to the

state government law enforcement.” Id. at 8. L.S. also believes that he is

playing a part in a “script” and “goes through this set of events yearly … or

recurrently in order to be testified for memory and cognitive ability based on the

federal government accidentally overdosing him on medications in the past.”

Id. Additionally, L.S. believes that “there is a group that is going around

Johnson County that is targeting veterans and trying to strip them from their

arms and so he is having to (inaudible) his firearms and get them to a safe

place.” Id. L.S. has no insight into his mental illness, his lack of insight affects

his ability to seek care and take medication, and L.S. is suffering a substantial

impairment or obvious deterioration of his judgment, reasoning or behavior

that results in his inability to function independently. Id. at 8-9.



Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 3 of 15
[5]   When asked how L.S.’s medical condition affected his ability to function

      independently, Dr. Mulinix answered as follows:


              In his case it is different than most patients because [L.S.] has
              such a higher level of education. He is extremely intelligent and
              has a high premorbid intellectual functioning that in his case, his
              ability to function independently are [sic] measured more
              relative. He is not going to be able to perform at his job as a high
              functioning lawyer and also his role as a family member
              (inaudible) could also be in jeopardy due to being consumed by
              these delusions and a hyper-paranoid state. As well as having
              access to firearms[.]


      Id. at 9. Dr. Mulinix also opined that L.S. was in danger of coming to harm

      because of his inability to function independently. Specifically, Dr. Mulinix

      testified that


              [L.S.] is in danger of coming to harm because … in his paranoid
              state he … is more paranoid than normal and hypervigilant with
              his history of PTSD and he may mistake threats or he may
              mistake something as a threat that is really not and that could
              lead him to harm.


      Id. at 10. While at Community, L.S. was given a low dose of medication that

      would be slowly increased, but even the low dose helped L.S. in that he was no

      longer focusing exclusively on his delusions like he had when he was first

      admitted. Id. at 13-14. L.S. could not be relied upon to take his medication

      without supervision.


[6]   P.S. testified that she was scared for L.S. and that he needs help. She explained

      that L.S.’s paranoia and delusions first appeared about six months prior to the
      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 4 of 15
      hearing and had progressively worsened. Id. at 25. L.S. “is afraid the

      government is going to take something from us” and believes that spies are

      driving cars down their street, and when the phone company put flags in their

      yard, L.S. “kept insisting they were tapping into their phone.” Id. at 22. In

      mid-May 2019, L.S. was up all night going in and out of the house with his

      guns, moving his guns, and telling P.S. that they needed to go to McDonald’s,

      that that was their “plan.” Id. at 20-21. Also that night, L.S. had “two really

      bad episodes of crying and going on and on about things that did not happen

      but he believed happened.” Id. at 20. L.S. “constantly [says] things that are not

      true that he thinks are true.” Id. at 23. According to P.S., L.S. has always been

      a loving husband, but he is not like that anymore, and L.S. did not “really seem

      to think [she was] even around.” Id. at 22. P.S. further testified, “[L.S.] is

      someone I do not know. He does not know what is reality. He thinks all of this

      is true. That they have erased my memory and he is the only one that knows

      what is going on. It is everybody else that is wrong.” Id. at 23. P.S. believed

      that L.S.’s paranoia and delusions have made it “impossible for him to function

      normally as he normally would.” Id. at 25.


[7]   K.R. testified that she had been L.S.’s legal assistant for three years, had

      previously worked for L.S., and had known him since 1999. At the office, L.S.

      thinks that he is being watched, walks around looking for cameras, and says

      that if he does not do certain things, “it is a trigger.” Id. at 29. L.S. tells her

      things that have never happened. For example, L.S. told her that she should

      remember when an FBI agent was at the office and that L.S. had worn an ankle

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 5 of 15
      bracelet, but neither of those things had happened. Id. Recently L.S.’s

      delusions had expanded to include his clients. Id. at 27.


[8]   E.A. testified regarding her encounter with her father when she and her mother

      visited him in the hospital:


              [L.S.] started acting very aggressively. … He was saying, “Do
              you not trust me? Do you not believe me? You know, the
              government is after me. The courts are after me. There is poison
              in the pills.” My mom asked him, “Are you going to – we have
              to continue this. We have to get better.” We – you know – he
              goes I am not going to take this medication anymore. It is
              poison. I am only taking it because they are forcing me to. He
              said he would not see a psychiatrist or seek help.


      Id. at 33. E.A. also testified that the thoughts and behaviors stemming from

      L.S.’s mental illness affected his ability to function independently because in his

      paranoid state L.S. “gets more agitated[,]” and all he can focus on is his

      delusions, which consume him. Id. at 34.


[9]   L.S. testified that he did not need to be temporarily committed. The trial court

      asked L.S. whether he felt that he is in harm’s way or that there is a threat of

      harm coming to him from anybody, and L.S. responded,


              Well, I am – I am not sure. And I will tell you because some of
              this stuff has been contracted out. Once the – the FBI they start
              something then they filter it down so they do not always have
              agents for every position. They will contract it out to certain –
              certain security companies to do things. And then they have what
              they call ‘practices’. To see if they can – and because there is a
              scenario already in place, they will use it again in order to test the

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 6 of 15
               quality of the security company to keep them in good standing
               with the FBI so when they need a new – they have a new project
               they can look to these people for that kind of work. And so they
               practice that. The difficulty is that when they practice that, it
               does raise concern because in the past, I have been the object of
               attempts to take my life. By rogue law enforcement members.


       Id. at 48.


[10]   At the conclusion of the hearing, the trial court entered a temporary

       commitment order, finding that Community had proven by clear and

       convincing evidence that L.S. was “suffering from a psychiatric disorder,

       unspecified schizophrenia spectrum and other related disorder, which is a

       mental illness,” was gravely disabled, and was in need of custody, care, and

       treatment at Community for a period not to exceed ninety days. Appealed

       Order at 1-2. Although Community had also alleged that L.S. was dangerous,

       the trial court did not make a finding regarding that allegation. This appeal

       ensued.


                                      Discussion and Decision
[11]   L.S. argues that the evidence is insufficient to support his temporary

       involuntary commitment. As a preliminary matter, we observe that L.S.’s

       appeal is arguably moot because ninety days have elapsed since the trial court

       issued its order and L.S. has likely been released from his involuntary

       commitment. “When a court is unable to render effective relief to a party, the

       case is deemed moot and usually dismissed.” In re Commitment of J.M., 62
N.E.3d 1208, 1210 (Ind. Ct. App. 2016) (quoting In re J.B., 766 N.E.2d 795, 798

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 7 of 15
       (Ind. Ct. App. 2002)). However, “Indiana recognizes a public interest

       exception to the mootness doctrine, which may be invoked when the issue

       involves a question of great public importance which is likely to recur.” T.W. v.

       St. Vincent Hosp. & Health Care Ctr., Inc., 121 N.E.3d 1039, 1042 (Ind. 2019)

       (quoting Matter of Tina T., 579 N.E.2d 48, 54 (Ind. 1991)). “[A]n involuntary

       commitment is of great public interest and involves issues which are likely to

       recur, so we generally choose to address the merits of such appeals, despite the

       mootness of the case.” B.D. v. Indiana Univ. Health Bloomington Hosp., 121
N.E.3d 1044, 1048 (Ind. Ct. App. 2019).


[12]   Civil commitment proceedings have two purposes: to protect the public and to

       ensure the rights of the person whose liberty is at stake. P.B. v. Evansville State

       Hosp., 90 N.E.3d 1199, 1202 (Ind. Ct. App. 2017). “[S]ince everyone exhibits

       some abnormal conduct at one time or another, loss of liberty calls for a

       showing that the individual suffers from something more serious than is

       demonstrated by idiosyncratic behavior.” T.D. v. Eskenazi Health Midtown Cmty.

       Mental Health Ctr., 40 N.E.3d 507, 511 (Ind. Ct. App. 2015) (quoting In re

       Commitment of G.M., 743 N.E.2d 1148, 1151 (Ind. Ct. App. 2001)). “Given the

       liberty interest at stake, the serious stigma involved, and the adverse social

       consequences that accompany such physical confinement, a proceeding for an

       involuntary civil commitment is subject to due process requirements.” B.D.,
121 N.E.3d at 1049. To satisfy due process requirements, the petitioner is

       required to prove the facts justifying involuntary commitment by clear and

       convincing evidence. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 8 of 15
[13]   “Clear and convincing evidence requires proof that the existence of a fact is

       ‘highly probable.’” Matter of Commitment of C.N., 116 N.E.3d 544, 547 (Ind. Ct.

       App. 2019) (quoting Commitment of M.E. v. Dep’t of Veteran’s Affairs, 64 N.E.3d
855, 861 (Ind. Ct. App. 2016)). Requiring this standard of proof reflects “the

       relative importance our legal system attaches to a decision ordering an

       involuntary commitment” and reduces the “chance of inappropriate

       involuntary commitments.” Civil Commitment of J.B. v. Cmty. Hosp. N., 88
N.E.3d 792, 795 (Ind. Ct. App. 2017). When we review the sufficiency of the

       evidence supporting an involuntary civil commitment, we will affirm if,

       “considering only the probative evidence and reasonable inferences supporting

       the decision, without weighing evidence or assessing witness credibility, a

       reasonable trier of fact could find the necessary elements proven by clear and

       convincing evidence.” Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27
N.E.3d 271, 273 (Ind. 2015) (quoting Bud Wolf Chevrolet, Inc. v. Robertson, 519
N.E.2d 135, 137 (Ind. 1988)).


[14]   In Indiana, a court may order a temporary commitment of not more than

       ninety days for an individual who is mentally ill and either dangerous or

       gravely disabled. Ind. Code § 12-26-6-1. “There is no constitutional basis for

       confining a mentally ill person who is not dangerous and can live safely in

       freedom.” C.N., 116 N.E.3d at 547 (quoting M.E., 64 N.E.3d at 861).


[15]   L.S. does not challenge the trial court’s finding that he suffers from mental

       illness. See Ind. Code § 12-7-2-130 (defining mental illness as a psychiatric

       disorder that substantially disturbs an individual’s thinking, feeling, or behavior

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 9 of 15
       and impairs the individual’s ability to function). Instead, L.S. contends that

       Community failed to present sufficient evidence to support the trial court’s

       finding that he is gravely disabled. “Gravely disabled” is defined as


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:


               (1) is unable to provide for that individual’s food, clothing,
               shelter, or other essential human needs; or


               (2) has a substantial impairment or an obvious deterioration of
               that individual’s judgment, reasoning, or behavior that results in
               the individual’s inability to function independently.


       Ind. Code § 12-7-2-96. There seems to be no dispute that L.S. is able to provide

       for his food, clothing, shelter, or other essential human needs, and therefore we

       turn our consideration to whether Community presented clear and convincing

       evidence that L.S., as a result of mental illness, is in danger of coming to harm

       because he has a substantial impairment or an obvious deterioration of

       judgment, reasoning, or behavior that results in his inability to function

       independently.


[16]   L.S. likens his case to T.K., 27 N.E.3d 271, in which our supreme court

       concluded that the evidence was insufficient to support the trial court’s finding

       that T.K. was gravely disabled. T.K. suffered from paranoid schizophrenia and

       paranoid personality disorder and had a previous history of hospitalization. He

       had been living on his own for six months when he was admitted to a hospital

       on an emergency detention after he put flyers on car windshields that detailed
       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 10 of 15
the sex offender criminal history of his ex-wife’s husband and went into a clinic

and started to scream at the staff. The Department of Veterans Affairs sought

an involuntary regular commitment for T.K. At T.K.’s commitment hearing,

the only evidence presented by the Department was the testimony of Dr. Joseph

Bishara. Dr. Bishara testified that T.K. believed that a wide range of

institutions were persecuting him. T.K. was also skeptical of the medical

establishment and believed that people were diagnosed with mental disorders

for the purpose of making money, and therefore he often did not comply with

taking medication. Dr. Bishara also testified that T.K. was aggressive and

disruptive at the hospital and other patients were fearful of him. T.K. was

estranged from all family support, but his son had communicated with Dr.

Bishara to express concern that T.K. was an ex-Marine who had knowledge of

weapons and had mentioned the use of violence in emails and on Facebook.

Dr. Bishara opined that T.K. was gravely disabled “because he has

continuously refused treatment, has denied that he has any problem, and has

been an aggressor in several areas of his life.” Id. at 275. T.K. testified that he

had been working in his current job for five months, received disability

payments for injuries he had sustained while in military service, maintained a

clean home that he had been renting for six months, owned three vehicles, went

to the gym every morning, did his own laundry, and had not taken medication

for his mental illnesses for the last six months. The trial court found that T.K.

was both dangerous and gravely disabled, but our supreme court concluded that

neither finding was supported by sufficient evidence.



Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 11 of 15
[17]   As for whether T.K. was gravely disabled, the court noted that “Dr. Bishara’s

       opinion that T.K. was gravely disabled was based on T.K.’s refusal of

       treatment, T.K.’s denial that he had any mental illness problem, and reports

       that T.K. had been aggressive in several areas of his life.” Id. at 276. The court

       then reasoned as follows:


               In this case, at the time of the commitment hearing in October,
               T.K. had not been on medication since April, and in that six
               months T.K. had secured full-time employment and started
               renting a home. We do not weigh into the efficacy of whether
               medication is appropriate for T.K., but the evidence in this case
               has not clearly and convincingly shown that T.K.’s refusal to take
               medication and recognize his illness constitutes grave disability
               by resulting in such a “substantial impairment or an obvious
               deterioration of [T.K.’s] judgment, reasoning, or behavior that ...
               [he is unable] to function independently.” Ind. Code § 12-7-2-
               96(2). The most favorable testimony to the trial court’s decision
               is that T.K. was aggressive, loud, talked in a coarse manner that
               was inappropriate, and proactively sought to shame someone by
               placing flyers on people’s windshields. While we certainly do not
               condone such behavior and would like to see cooperation
               between T.K. and medical professionals, the evidence put forth
               by the Department does not clearly and convincingly support the
               proposition that T.K. is gravely disabled. T.K. made no physical
               outbursts, destroyed no property, did not put himself or others in
               actual danger with idiosyncratic behavior, and was not at risk of
               suffering a lack of food, clothing, or shelter. Instead, at best, the
               evidence suggests that T.K.’s loud, boisterous, and rude public
               behavior harmed his reputation and made others not want to be
               around him. That is not sufficient evidence to support a civil
               commitment on grounds of grave disability.


       Id. at 277.


       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 12 of 15
[18]   This case is distinguishable from T.K. The evidence and reasonable inferences

       supporting L.S.’s civil commitment order show that L.S. began expressing

       delusions and paranoia about six months before the commitment hearing. Tr.

       Vol. 2 at 25. Since then, his delusions and paranoia have become progressively

       worse. Id. By the time of the hearing, he believed that the FBI was trying to

       kill him, a group of people was going to take his guns from him, he was being

       spied on at home and at the office, and his clients were part of the plans against

       him. He constantly told his wife and legal assistant things that had not

       happened. His paranoia and delusions have become all he can focus on, and

       they consume him. Id. at 34. His paranoia and delusions have changed his

       behavior and personality. L.S. is no longer the loving husband he once was.

       Id. at 22. He has changed so much that he is a person that his wife does not

       know; he is like a stranger to her. Id. at 23. He stayed up all night carrying his

       guns in and out of the house and moving them around and crying about things

       that never happened. Thus, in stark contrast to T.K., there is clear and

       convincing evidence that L.S.’s mental illness has caused a substantial

       impairment and obvious deterioration in his judgment, reasoning, and

       behavior.


[19]   Further, the evidence shows that L.S.’s paranoia and delusions have affected

       his ability to “function independently” because all he can focus on is his

       delusions, which “consumes” him. Id. at 34. His paranoia and delusions have

       made it impossible “for him to function normally as he would.” Id. at 25. L.S.

       has no insight into his mental illness and will refuse to take medication to treat

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 13 of 15
       it. Without treatment for his mental illness, L.S. is “in danger of coming to

       harm” because “he may mistake something as a threat that is really not and that

       could lead him to harm.” Id. at 10.


[20]   Although here, as in T.K., L.S. experiences paranoia, does not recognize that

       he is suffering from a mental illness, and is uncooperative in taking medication,

       that is where the similarities end. Thus, we do not find T.K. controlling. 1 We

       conclude that the above evidence shows, clearly and convincingly, that L.S., as

       a result of his mental illness, is in danger of coming to harm because he has

       undergone a substantial impairment or obvious deterioration of his judgment,

       reasoning, and behavior that has left him unable to function independently.


[21]   L.S. maintains that the trial court applied the wrong standard and that it found

       him gravely disabled simply because he may be unable to do his job. He points

       to the trial court’s phrasing of the standard at the hearing. See Tr. Vol. 2 at 54

       (trial court stating that it would find “[L.S.] is gravely disabled due to a

       substantial impairment in judgement [sic] or reasoning that is affecting his

       ability to function.”). L.S. also argues that Dr. Mulinix seemed to be holding

       L.S. to a higher standard. See id. at 9 (Dr. Mulinix testifying that L.S. is

       extremely intelligent and “his ability to function independently are [sic]




       1
         L.S. also cites Commitment of M.E. v. Department of Veterans Affairs, 64 N.E.3d 855, 862 (Ind. Ct. App. 2016),
       disapproved of on other grounds by A.A. v. Eskenazi Health/Midtown CMHC, 97 N.E.3d 606 (Ind. 2018). M.E. is
       also distinguishable. In that case, another panel of this Court found insufficient evidence of grave disability
       where the physician’s statement had not indicated that M.E. was suffering from a grave disability, and the
       Department of Veterans Affairs relied on M.E.’s past behavior rather than his behavior at the time of the
       hearing. Id. at 863.

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020                 Page 14 of 15
       measured more relative. He is not going to be able to perform at his job as a

       high functioning lawyer.”). However, we note that the trial court said it found

       L.S. gravely disabled based on “the testimony [as] shown today.” Id. at 54.

       One statement of Dr. Mulinix does not reflect a complete picture of his

       testimony, and L.S.’s wife, legal assistant, and daughter also provided evidence,

       which cannot be ignored. Further, in the commitment order, the trial court

       found that L.S. was gravely disabled “as defined in I.C. 12-7-2-96.” Appealed

       Order at 1. Therefore, we are unpersuaded that the trial court applied the wrong

       standard. See Heiligenstein v. Matney, 691 N.E.2d 1297, 1301 (Ind. Ct. App.

       1998) (“Our determination of whether a proper legal standard was utilized is …

       guided by an examination of the final decision which is contained in the trial

       court’s Judgment.”); see also A.C. v. N.J., 1 N.E.3d 685, 693 (Ind. Ct. App. 2013)

       (concluding that trial court applied the correct legal standard based on final

       written order).


[22]   Based on the foregoing, we affirm L.S.’s temporary involuntary commitment.


[23]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1610 | February 12, 2020   Page 15 of 15